DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first rotor rotation part rotated by the first motor part (R1a); a first rotor support part interlocked with the first rotor rotation part (R1b), and supported by the cover part; and a first rotor extension part extended from the first rotor support part, and supported by the cover part” as provided in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, it is unclear from the specification what constitutes a cover part mounted on a vehicle body, as provided in claim 1? Is that a motor housing? Is that a platform of some sort? The specification is not clear. All it provides is that the cover part has an outer wall with motor parts mounted therein and an inner wall extended from the outer wall. The specification does not adequately describe these elements. Likewise, it should be emphasized that the term “part” is not a term of art, and, as such, is read as “some but not all of something" throughout the claims.
Likewise, it is not clear what the two motor parts embedded in the cover part are? Are they the motor rotor? Motor stator? A housing of some sort? Or the entire motors themselves? Merely identifying the part as a first and second motor part renders the claim unclear. 
It’s further not clear what a transfer part is. Is that some kind of shaft? Or a power take off or gearbox or an additional transmission of some sort? The specification does not adequately describe these elements and the term is not a term of art. As such, the limitation is unclear.
It’s further not clear what an output part is. Is that some kind of shaft? Or a gearbox? The specification does not adequately describe this element and, as such, the limitation is unclear.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically it is unclear what is meant by the “rotor part.” Is applicant merely referring to a rotor? This is not clear from the specification. If that is the case, why incorporate the term “part”? If not, which part of the rotor does it pertain to? Likewise, if it is the rotor, then how is it rotated by the motor part, as a rotor is part of the motor and therefore not rotatable by it.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, it is unclear what is meant by the “rotor rotation part”, “rotor support part”, and “rotor extension part”. Regarding the rotor rotation part is applicant merely referring to a rotor shaft? If that’s the case, then why is it rotated by the motor, as the rotor is part of the motor (see pars. 17, 40). Or is it a shaft connected to the rotor of the motor and rotated by it? What is the rotor support part and how does it function? Similarly, what is the rotor extension part and how does it function? Is it merely a shaft that connects to the rotor or is it some other form of device?  And if it is a shaft, then how is it supported by the cover part? The specification refers to these, but does not say what they are. Likewise, these are neither terms of art nor defined properly in the specification.
For purposes herein and compact prosecution, the examiner reads the terms as follows:
Cover part: motor housing
	Two motor parts: two motors
Transfer part: shaft
Output part: output shaft
Rotor part: rotor
Rotor rotation part: rotor 
Rotor support part: connecting member between rotor and output shaft
Rotor extension part: output shaft
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (US 2007/0007059).
In re claim 1, Nomura teaches a hybrid vehicle, comprising: a cover part (16, 26) mounted on a vehicle body; two motor parts (mg1, mg 2) embedded in the cover part; two rotor parts (R1, R2) mounted on the respective motor parts and rotated; a torsion damper part (5) coupled to any one of the rotor parts (fig. 1, via 6) and connected to an engine part (fig. 1, E); a transfer part (6) rotatably connected to the torsion damper part; a clutch part (7) configured to selectively connect the other one of the rotor parts to the transfer part; and an output part (8) connected to the clutch part, and configured to discharge power to a transmission (AT).
In re claim 2, Nomura teaches each of the rotor parts is disposed in the corresponding motor part (fig. 2), and the transfer part is disposed on the rotation center axis of the rotor part (fig. 2).
In re claim 3, Nomura teaches the torsion damper part is disposed between the rotor part and the transfer part (fig. 2, 5 is between rotor part R1 and transfer part 6).
In re claim 4, Nomura teaches the cover part comprises: a cover outer wall (16) having the motor parts mounted therein; and a cover inner wall (26) extended inwardly from the cover outer wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied above.
In re claim 5, Nomura differs in that it doesn’t teach the first motor part is used to start the engine part. Nonetheless, the examiner takes official notice that it was well known and conventional in the hybrid vehicle arts at the time of invention for motors to be used as a starter motors. See classes B60K 2006/268 and classes F02N 11/00+ generally.
In re claim 6, Nomura differs in that it does not explicitly teach the second motor part has larger power than the first motor part. Nonetheless, the examiner notes that the size of a motor generally translates to the amount of torque produced. As is clear in fig. 2, the second motor is larger than the first motor and, accordingly, one of ordinary skill in the art would thus expect it to produce more torque (i.e. larger power)
In re claim 7, Nomura teaches the rotor parts comprise: a first rotor part rotated by the first motor part, and coupled to the torsion damper part; and a second rotor part rotated by the second motor part, and selectively connected to the clutch part (clear from figs. 1-2).
Allowable Subject Matter
Claim 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614